Title: From Commissioners of the Sinking Fund to United States Senate, 9 January 1795
From: Commissioners of the Sinking Fund
To: United States Senate



9 Jan. 1795

At a Meeting of the Trustees for the redemption of the Public debt; at the Senate Chamber on the 9 of January 1795.
Present
The Vice President of the U States
The Secretary of State
The Secretary of the Treasury
The Attorney General.
The Certificate of the Register of the Treasury being read; by which it appears that the quarterly interest arising on the Stock standings on the books of the Treasury to the credit of the said trustees, & of Saml. Meredith, treasurer in Trust for the U. States, & due on the 31st of last month, amounts to the sum of Eighteen thousand, six hundred fifty seven Dollars, eighteen Cents & one mill—  Whereupon,
Resolved, that the same be disposed of by the Agent of the Trustees in the purchase of the Public Debt, in the manner last prescribed by the board.
Signed by order of the Board

John Adams